DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1, 3, and 6-15 under the combination of Marzano and Biggs have been fully considered and are persuasive, regarding the arguments presented on p. 6-7 that the combination lacks teaching a housing comprising a hybrid supporting a female electrical receptacle. Therefore, the rejection has been withdrawn. Upon further consideration, a new ground(s) of rejection is made in view of the combination of Marzano and Biggs as previously applied, and in further view of Weinberg et al (US 5,144,946), which teaches that it is known for a housing in this field of invention to contain a hybrid and support circuitry of the housing into a single structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marzano et al (US 9,065,224 B2, hereinafter “Marzano”, previously cited) in view of Biggs (US 8,065,009, hereinafter “Biggs”, previously cited), and in further view of Weinberg et al (US 5,144,946, hereinafter “Weinberg”).
Regarding claim 1, Marzano shows a feedthru assembly 14 (Figs. 3, 7; col. 3, lines 31-44): a conductor assembly 10 (Figs. 7, 7a; col. 3, lines 18-30 and 44-45); a feedthru base 26 (Figs. 3, 7; col. 3, lines 51-62); a feedthru terminal 62 coupled to and extending through the feedthru base 26 (Fig. 3), the feedthru terminal electrically coupled to the conductor assembly (Fig. 7); a housing 32 having an outer surface and defining a recess (Figs. 7 and 7a show housing 32 of IMD 12, having a recess for receiving feedthru base 26 disposed therein, the outer surface of the housing is coupled to the feedthru base), a female electrical receptacle 16 supported within the recess (Figs. 3, 4a-4c, 7) and electrically coupled to internal electronic components of the housing (female receptacle 16 receives terminal pin 62 for electronic coupling, Fig. 3), with the feedthru terminal 62 received within the female electrical receptacle 16 to electrically couple the conductor assembly to the internal electronic components of the housing (Figs. 3, 7, 7a; col. 5, lines 1-21 and col. 6, line 48-col. 7, line 6).
Marzano shows that the feedthru assembly couples electronics of a header (not shown) to an IMD 12, wherein the feedthru assembly is hermetically sealed to protect the electronics from body fluids (Figs. 7, 7a shows the casing 32 of IMD 12, containing the electronics of the Biggs teaches a polymer header molded about a portion of a feedthru base (Abstract) as a one-piece header assembly including a feedthru assembly that is hermetically welded onto a base plate, which is subsequently welded to the IMD (col. 1, lines 14-19), wherein the feedthru assembly electrically couples the electronics between the header assembly and the IMD (col. 2, lines 8-36). Biggs teaches wherein the modular header-feedthru assembly forms a unitary assembly in which a conductor assembly (col. 2, line 64-col. 3, line 6, wherein the lead contact(s) show(s) the conductor assembly) is at least partially contained within the polymer header and the feedthru terminal extends out of the polymer header through the feedthru base (col. 2, lines 29-36 describing the single piece molding; col. 3, lines 64-67, wherein the lead contact shows a conductor assembly at least partially contained within the polymer header). Biggs’ conductor assembly is for electrically connecting conductive leads in the header to feedthru wires of a feedthru assembly (Figs. 1, 9-11; col. 7, lines 38-45) and is thus compatible with the electrical coupling taught by Marzano, since both show electrically coupling header contacts to the feedthru assembly (Marzano’s conductor assembly 10, Fig. 7a). It would have been obvious to one having ordinary skill in the art would have before the effective filing date of the claimed invention to have modified Marzano in view of Biggs to combine Marzano’s feedthru assembly and Biggs' polymer molded header assembly to provide a polymer header molded as a unitary piece, wherein both show welding a feedthru 
The combination of Marzano and Biggs shows the invention of claim 1 above, including a housing containing internal electronic components, as stated above. The combination lacks expressly describing that the housing contains a hybrid, the hybrid supporting the female electrical receptacle. Weinberg teaches that a hybrid is long known in the art (col. 1, lines 13-20), and Weinberg teaches it is known for an electronics package of the housing to include the hybrid, such that the housing contains the hybrid and incorporates the circuitry as a single structure (col. 1, lines 40-43), which provides the benefit of modifying the internal electronic components without complicating assembly operations of the device (col. 1, lines 44-50). Weinberg teaches that the housing not only contains but integrates the hybrid (col. 1, lines 58-61), to support the feedthru components, which comprises terminals electrically coupled to internal electronic components of the housing (col. 2, lines 36-57). Weinberg teaches that it is known in the art to modify the housing of a header-feedhtru assembly to incorporate a hybrid, while maintaining known electrical coupling relationships of the device, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the combination as needed to contain a hybrid, if a hybrid is a desired feature of the assembly, as taught by Weinberg, and for the incorporated hybrid to support the female electrical receptacle and electrical relationships of the combination above, wherein the modification allows addition of electronic components without complicating the assembly operations, as taught by Weinberg above.


Regarding claims 6-7, Marzano shows wherein the female electrical receptacle 16 comprises a biasing member that biases against the feedthru terminal, wherein the biasing member comprises a funnel portion (Figs. 3, 4a-4c; col. 5, lines 1-21).
Regarding claims 13 and 14, the combination of Marzano, Biggs, and Weinberg renders obvious wherein the feedthru base 26 comprises a groove 30 circumferentially about the feedthru base (Marzano, Figs. 3, 7, 7a; col. 6, line 56), and after the modification to provide a unitary molded assembly to fully encapsulate the assembly, the polymer header (Biggs, Figs. 9-11) thereby fully occupies the groove in anchoring the polymer header to the feedthru. As discussed in the modification above, this provides a unitary assembly that secures the electronic components therein. In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a groove of the feedthru base so that during the molding process, the polymeric material can fill said groove to grip into and couple together the feedthru base with the header, wherein to provide securement about the feedthru assembly, it would have been obvious for the groove to extend in a recessed manner horizontally and circumferentially about the feedthru base, for thorough securement of the feedthru assembly of Marzano and header assembly of Biggs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marzano, Biggs, and Weinberg, as applied to the rejection of claim 1 above, in further view of Boling et al (US 2010/0274313 A1, hereinafter “Boling”, previously cited).
Regarding claim 8, the modification in view of Biggs renders obvious molding a header using polymeric material. Boling teaches that a known biocompatible polymeric material used in molding in implantable medical devices is a thermoplastic (para. 0043, lines 7-8 and 25; para. 0050, lines 17-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a known biocompatible polymeric material for polymeric molding of a header, including the thermoplastic taught by Boling.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marzano, Biggs, and Weinberg, as applied to the rejection of claim 1 above, in view of Thompson et al (US 7,239,916 B2, hereinafter “Thompson”, previously cited), and in further view of Van Funderburk (US 2015/0077050 A1, hereinafter "Van Funderburk", previously cited).
Regarding claims 9-12, the combination of Marzano, Biggs, and Weinberg teaches the features of claim 1 above, wherein the assembly comprises the conductor assembly, as discussed above, for electrical communication between the header and IMD. “Electrode plate” has not been defined in the claims beyond comprising an electrode surface having at least one of bumps or recesses, and it appears that the combination renders obvious this feature with the bumps or recesses, and electrical connections described for connections via the feedthru assembly as well as the lead connectors of Biggs, receiving lead connectors which provide 
While the combination of Marzano and Biggs renders obvious providing an arrangement that includes providing a conductor assembly in the header assembly as known in the art, the combination lacks showing that the arrangement further comprises an antenna, and in particular a Bluetooth Low Energy (BLE) antenna. Thompson teaches that it is known in the art of header assemblies (Figs. 1-2) to incorporate an antenna 334 for communication with an external device (Fig. 5; col. 7, lines 27-42), wherein the antenna includes Bluetooth communications (col. 12, lines 12-25), which provides the benefit of short-range wireless communication between the implantable electronic device and an external device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Marzano and Biggs to incorporate an antenna with the conductor assembly for having wireless communication capabilities as taught by Thompson, for the purpose of providing short-range wireless communication between the implantable electronic device and an external device as is known Van Funderburk teaches that it is known in the art of implantable medical devices to include a suitable short-range wireless communication antenna selected from those known in the art, such as a BLE antenna (para. 0077), for the purpose of communication between an implantable electronic device and an external device. Since Van Funderburk discusses different types of antennas for achieving a similar function of wireless communication of signals, including both Bluetooth and BLE, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically chosen a BLE antenna as taught by Van Funderburk, as an alternative to the communications shown in the modification above, wherein such communications is known in the art.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marzano, Biggs, and Weinberg, as applied to the rejection of claim 14 above, in view of Barker (US 2009/0264943 A1, hereinafter “Barker”, previously cited).
Regarding claim 15, the combination of Marzano, Biggs, and Weinberg renders obvious the claimed invention of claim 14 above, including filling the groove with polymer material during the molding process to anchor the polymer header to the feedthru. The combination lacks specific discussion of the dimensions of the groove. Barker teaches that it is known in the electrical connections art for groove formations to have depths according to the electrical wiring that will reside within them (para. 0096), as thin as the diameter of the wire (para. 0093), .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792